opinion of the court
Memorandum.
Judgment unanimously reversed, without costs, and action dismissed.
In this small claims action, plaintiff, a shareholder in a Mitchell-Lama co-operative apartment project subject to the Private Housing Finance Law, sought to recover, upon the sale of his shares in the co-operative, a sum representing 100% of his share of the actual aggregate amortization of the first mortgage on the project from the date of his purchase of the shares to the date of resale. In awarding him said amount, the lower court ruled that section 31-a of the Private Housing Finance Law mandates the co-operative to return same to the shareholder. We disagree. A review of said section indicates that the co-operative need not return the full amount, or any amount for that matter (see Needleman v Amalgamated Warbasse Houses, 117 Misc 2d 220).
*530Accordingly, the judgment in favor of plaintiff must be reversed and the action dismissed.
Pino, P. J., Kirsch and Jones, JJ., concur.